      Case 1:20-cv-09779-LTS-KHP Document 23
                                          19 Filed 11/25/20 Page 1 of 2


                                                                           Daniel A. Schnapp
                                                                           Partner
                                                                           T 212-940-3026
                                                                           dschnapp@nixonpeabody.com

                                                                           Tower 46
                                                                           55 West 46th Street
                                                                           New York, NY 10036-4120
                                                                           212-940-3000




November 25, 2020

Via ECF

Honorable Laura Taylor Swain
U.S. District Court
                                                                  MEMO ENDORSED
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
SwainNYSDCorresp@nysd.uscourts.gov

RE: Intrepid Financial Partners, LLC v. Antonio C. Fernandez, Civil Action No.: 1:20-cv-
    09779-LTS

Dear Judge Swain:

        As the Court is aware, this Firm represents Defendant Antonio C. Fernandez (“Defendant
or Fernandez”) in the above-captioned action. Plaintiff Intrepid Financial Partners, LLC’s
(“Plaintiff” or “Intrepid”) and Defendant (collectively, the “Parties”) respectfully request an
adjournment of the time to submit their Joint Status Report, Proposed Discovery Schedule,
Proposed Briefing Schedule, and any Reply Briefs pursuant to the Court’s Order dated November
24, 2020 (“Order”).

      The parties met yesterday and today with Magistrate Judge Parker. The parties anticipate
continuing their discussions to resolve Plaintiff’s Motion for a Temporary Restraining Order and
Expedited Discovery (“Motion”) through the Thanksgiving holiday.

      Accordingly, the parties jointly request that the Court modify its Order and permit the parties
to submit their Joint Status Report, Proposed Discovery Schedule, Proposed Briefing Schedule,
and any Reply Briefs this Friday November 27, 2020, by 5pm EST.

     The Parties remain scheduled to appear before your Honor for a Hearing on November 30,
2020 at 10:00 a.m.

     We thank the Court for its attention to this matter.
       Case 1:20-cv-09779-LTS-KHP Document 23
                                           19 Filed 11/25/20 Page 2 of 2



Honorable Laura Taylor Swain
November 25, 2020
Page 2




Respectfully submitted,
                                              The requested filing deadline extensions are
                                              granted. DE# 18 and 19 resolved.
                                              SO ORDERED.
                                              11/25/2020
Daniel A. Schnapp                             /s/ Laura Taylor Swain, USDJ
Partner

cc:     Tina B. Solis, Esq.
        John Siegal, Esq.
        Tiffany A. Miao, Esq.
